People v Poliandro (2014 NY Slip Op 07690)





People v Poliandro


2014 NY Slip Op 07690


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-01375
 (Ind. No. 56/12)

[*1]The People of the State of New York, respondent,
vVincent Poliandro, appellant.


Petito & Petito, LLP, Poughkeepsie, N.Y. (Bruce A. Petito of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered January 17, 2013, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the trial judge should have recused himself is unpreserved for appellate review (see People v Pearson, 78 AD3d 968, 969; People v Doyle, 15 AD3d 674, 675; People v Jackson, 185 AD2d 363) and, in any event, without merit (see People v Glynn, 21 NY3d 614, 618-619; People v Moreno, 70 NY2d 403, 405-406).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court